UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1248



BARBARA M. BUSH,

                                              Plaintiff - Appellant,

          versus


STANTON J. GILDENHORN; MICHAEL L. SUBIN; DOUG-
LAS M. TOPOLSKI; ELENA D. MARCUSS; MCGUIRE,
WOODS, BATTLE & BOOTHE; ALFRED F. BELCUORE;
MONTEDONICO, HAMILTON & ALTMAN, P.C.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Catherine C. Blake, District Judge. (CA-
99-3710-CCB)


Submitted:   April 13, 2000                 Decided:   April 21, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barbara M. Bush, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Barbara M. Bush appeals the district court’s order dismissing

her civil complaint seeking “Constitutional and Federal Protection”

from the Defendants and alleging that the Defendants conspired to

“aggrieve” her because of her race, economic status, employment

status, and disabilities. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Bush v.

Gildenhorn, No. CA-99-3710-CCB (D. Md. Feb. 25, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2